Opinion issued March 10, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00015-CR
                           ———————————
                  JERREL ANTHONY MARTIN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Case No. 1443272


                         MEMORANDUM OPINION

      Appellant, Jerrel Anthony Martin, pleaded guilty to the third-degree felony

offense of evading arrest with a vehicle.1 The trial court found appellant guilty


1
      See TEX. PENAL CODE ANN. § 38.04(a), (b)(2)(A) (West Supp. 2014); see also,
      e.g., Mims v. State, 434 S.W.3d 265, 270 (Tex. App.—Houston [1st Dist.] 2014,
      no pet.); Scott v. State, No. 10-13-00159-CR, 2014 WL 1271756, at *2–3 (Tex.
and, in accordance with the terms of appellant’s plea bargain agreement with the

State, sentenced appellant to eight years’ confinement. Appellant filed a pro se

notice of appeal, in which he contends that he was improperly sentenced because

evading arrest with a vehicle is a state jail felony offense. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2).      Otherwise, a defendant who received the

benefits of a plea bargain may not, on direct appeal, raise any other matter;

therefore, such a defendant may not, on direct appeal, raise jurisdictional issues,

appeal the voluntariness of the plea, or challenge the sentence imposed by the trial

court as illegal and void. See TEX. CODE CRIM. PROC. ANN. art. 44.02; Griffin v.

State, 145 S.W.3d 645, 645–49 (Tex. Crim. App. 2004); Cooper v. State, 45
S.W.3d 77, 77–82 (Tex. Crim. App. 2001); Gipson v. State, No. 14-01-01245-CR,

2002 WL 31426244, at *1–2 (Tex. App.—Houston [14th Dist.] Oct. 17, 2002, no

pet.) (mem. op., not designated for publication). Further, the trial court must “enter

a certification of the defendant’s right of appeal each time it enters a judgment of

guilt or other appealable order,” and an appeal must be dismissed if a certification

      App.—Waco Mar. 27, 2014, no pet.) (mem. op., not designated for publication);
      Adetomiwa v. State, 421 S.W.3d 922, 924–27 (Tex. App.—Fort Worth 2014, no
      pet.); cf. Ex parte Jones, 440 S.W.3d 628, 629–30 (Tex. Crim. App. 2014).

                                          2
showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(a)(2), (d).

      Here, the trial court’s certification is included in the record on appeal. See

TEX. R. APP. P. 25.2(d). The trial court’s certification states that this is a plea

bargain case and that the defendant has no right of appeal. See TEX. R. APP. P.

25.2(a)(2). The record supports the trial court’s certification. See Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3